774 F.2d 1364
Juan Carlos REYES-MENDOZA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7712.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 5, 1985.Decided Sept. 10, 1985.As Amended Dec. 23, 1985.

Gary Silbiger, Los Angeles, Cal., for petitioner.
Lawrence Chamblee, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Petition for Review of an Order of the Board of Immigration Appeals.
Before CANBY, BEEZER, and HALL, Circuit Judges.
CYNTHIA HOLCOMB HALL, Circuit Judge:


1
In August 1983 an Immigration Judge (IJ) found petitioner Juan Carlos Reyes-Mendoza deportable, denied Reyes' motion for suspension of deportation, and granted Reyes voluntary departure.  The Board of Immigration Appeals (BIA) summarily dismissed his appeal.  We affirm.


2
Following the IJ's oral decision, Reyes, through his attorney, appealed to the BIA using Form I-290A (Notice of Appeal).1   In response to the request on the Form that he "[b]riefly, state reasons for this appeal," Reyes' counsel wrote "Wrongful denial of suspension of deportation."    Below, he filled in blanks provided by the Form indicating:  "I DO desire oral argument before the [BIA]" and "I AM filing a separate written brief or statement."


3
However, despite two extensions of time, no such separate written brief or statement was submitted to the BIA.  The BIA therefore summarily dismissed the appeal pursuant to 8 C.F.R. Sec. 3.1(d)(1-a)(i) for failure to specify sufficiently the basis for appeal.  We affirm.  The six-word statement on the Form was inadequate to inform the BIA of what aspects of the IJ's decision were allegedly incorrect and why.  See Matter of Holquin, 13 I & N Dec. 423, 425-26 (BIA 1969).  Summary dismissal was therefore appropriate.   See Santana-Figueroa v. I. & N.S., 644 F.2d 1354, 1357 n. 9 (9th Cir.1981).


4
AFFIRMED.



1
 Reyes' attorney, Gary Silbinger, signed the Form.  We assume that he also prepared the Form